DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-19 and 23-25 in the reply filed on 5-11-22 is acknowledged.
Claims 20-22 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-11-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17, 19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (English translation of JP2013173330) in view of Hijiguro et al. (English translation of JP2008254438).
Regarding claim 12, Ito et al. discloses a method for producing a carbon fiber (para 15) reinforced molded article 6 in which a mixture-made body in that a carbon fiber 2 and a thermoplastic resin 1 are melted and kneaded is press-molded (see abstract and fig. 1-6). Ito et al. does not teach a perforation step, in which pores are formed in the mixture-made body, before press-molding, the pores penetrating through at least a hardened part of a surface of the mixture-made body. However, Hijiguro et al. teaches a conveying method for preform in which a preform P2 is retained in a first mold 52A while piercing the preform P2 with a sharp projecting needle 52 projected from the first mold 52A (see abstract and fig. 21-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito et al. with the teaching of Hijiguro et al. in order to convey a preform to the mold to be press-molded.
Regarding claim 13, Hijiguro et al. teaches wherein the perforating is a processing to from pores that are arranged regularly (see fig. 22, 24, 26. 28, 30).
Regarding claims 14 and 23, Hijiguro et al. teaches wherein at least a design face side is perforated (see fig. 23, 25). 
Regarding claim 15, Hijiguro et al. teaches wherein the perforating is performed on a mold 52 (abstract and fig. 18). 
Regarding claim 16, Hijiguro et al. teaches wherein the perforating is performed by stabbing the mixture-made body with spike shaped members 54 (fig. 23-26). 
Regarding claim 17, Hijiguro et al. teaches wherein heat is applied to the spike shaped members (para 74). 
Regarding claims 19 and 25, Ito et al. discloses a step of producing the mixture-made body, wherein the step of producing the mixture-made body is a processing, in which a continuous carbon fiber 2 and a thermoplastic resin 1 are supplied to a kneading machine 50, and the thermoplastic resin is melted and kneaded and the carbon fiber is cut, to obtain the mixture-made body 6 (see abstract and fig. 1-2).
Allowable Subject Matter
Claims 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 18 and 24, the prior art does not teach wherein: the spike shaped members are porous bodies; and a gas in the mixture-made body is eliminated via the spike shaped members in combination with the other features instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742